         Case 1:18-cv-10225-MLW Document 185 Filed 11/19/18 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )          No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,  )
                                         )
         v.                              )
                                         )
KIRSTJEN M. NIELSEN, et al.,             )
                                         )
                Defendants-Respondents.  )
                                         )

                                          JOINT REPORT

       This Court has ordered the parties to confer and report, by November 19, 2018, whether

they have agreed to settle this case or to jointly request that it be stayed. ECF No. 180.

       Respondents have stated that they will provide Petitioners a written settlement proposal,

which the parties will discuss. The parties have not yet reached an agreement to settle this case

or to jointly request that it be stayed. They will continue to meet and confer regarding settlement

and will update this Court as required.

           Respectfully submitted this 19th day of November, 2018.
   Case 1:18-cv-10225-MLW Document 185 Filed 11/19/18 Page 2 of 3



Counsel for the Respondents                      Counsel for the Petitioners

JOSEPH H. HUNT                                   /s/ Kevin S. Prussia
Assistant Attorney General                       Kevin S. Prussia (BBO # 666813)
                                                 Michaela P. Sewall (BBO # 683182)
WILLIAM C. PEACHEY                               Jonathan A. Cox (BBO # 687810)
Director                                         Stephen Provazza (BBO # 691159)
Office of Immigration Litigation                 Colleen M. McCullough (BBO # 696455)
                                                 WILM ER CUTLER P ICKERING
J. MAX WEINTRAUB                                   HALE AND DORR LLP
Senior Litigation Counsel                        60 State Street
                                                 Boston, MA 02109
/s/Mary L. Larakers                              Telephone: (617) 526-6000
MARY L. LARAKERS                                 Facsimile: (617) 526-5000
(Texas Bar # 24093943)                           kevin.prussia@wilmerhale.com
Trial Attorney                                   michaela.sewall@wilmerhale.com
U.S. Department of Justice, Civil Division       jonathan.cox@wilmerhale.com
Office of Immigration Litigation,                stephen.provazza@wilmerhale.com
District Court Section
P.O. Box 868, Ben Franklin Station               Matthew R. Segal (BBO # 654489)
Washington, DC 20044                             Adriana Lafaille (BBO # 680210)
(202) 353-4419                                   AM ERICAN CIVIL LIBERTIES UNION
(202) 305-7000 (facsimile)                       FOUNDATION OF MASSACHUSETTS, INC.
mary.l.larakers@usdoj.gov                        211 Congress Street
                                                 Boston, MA 02110
                                                 (617) 482-3170

                                                 Kathleen M. Gillespie (BBO # 661315)
                                                 Attorney at Law
                                                 6 White Pine Lane
                                                 Lexington, MA 02421
                                                 (339) 970-9283




                                             2
        Case 1:18-cv-10225-MLW Document 185 Filed 11/19/18 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 19, 2018, a true copy of the foregoing will be

electronically filed with the Clerk of Court using the CM/ECF system, which will then send a

notification of such filing (NEF).

                                                    Mary L. Larakers
                                                    Trial Attorney




                                               3
